DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a communication status obtaining section which obtains”, “a determining section which determines”, “notification control section which notifies” in claim 1.
“a satellite location obtaining section which obtains”, “a terminal location obtaining section which obtains”, “a calculating section which calculates” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification [0026] indicates a control section as including the claimed “Sections” and that these can be realized by a logic circuit (hardware) provided in an integrated circuit (IC chip) [0053] or execute instructions in a storage medium by a processor [0054] which are interpreted to cover the structure of the “Sections” in the above claims.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (GB 2348339 A) in view of Bristow et al. (“Bristow”) (US 6922551 B1).

Regarding claim 1, Kawabata teaches:
A communication terminal [Figure 1 mobile station 1] which is present on the earth [mobile station is located indoors or near to large structure meaning on Earth, page 2 ll 15-21] and which has a function of communicating with a satellite included in an orbit satellite communication system [Figure 1 shows terminal 1 communicating with satellite 4 in a communication system page 8 ll 9-23], comprising: 
a communication status obtaining section [Figure 1 see controller 14  and receiving quality detector 13 ] which obtains, from the satellite, communication status information indicative of a status of communication between the communication terminal and the satellite [page 9-10, receive a signal from satellite and obtains status information indicative of status being error rate from the signal thus status information obtained from satellite]; 
a determining section which determines whether or not an index satisfies a given condition, the index being calculated based on at least one of the communication status information, a status of decoding of a signal received from the satellite, and a status of readiness of voice communication based on the signal received from the satellite [page 9-10, based on status information being channel error information and status of decoding the signal from the satellite, determine quality being the index, and determine if quality satisfies a conditions, see Figure 2, A0, comparing to defined value, and further again in A4 page 10-11], while a voice is being transmitted to the satellite [see Figure 2, quality is being measured while data / call being attempted page 10, ll 3-page 11, ll 1-12 in step A5, and see also A0-A1, quality is measured and set to automatic calling mode where voice data is stored and sent when quality high enough as in abstract and page 9-10, thus considered t mean voice is being transmitted at least at a time when the determination section is determining]; 
and a notification control section which, in a case where the determining section determines that the index satisfies the given condition, controls a notification to be sent to a user of the communication terminal, the notification indicating that the index satisfies the given condition [page 9-10 “if the quality of receiving is lower than the defined value, it is displayed on the display 16 that communication is disabled and when a user of the mobile station 1 operates an operation” as part of the quality detection step A0, further, further see step A4 page 10-11, quality measure step A0 is repeated for satellite signal, and failure indication can be displayed if send data fails].
Kawabata teaches satellite but not expressly low orbit however Bristow teaches  low-earth-orbit satellite communication system [Figure 1 teaches device 2, column 2 ll 6-15 communication with low earth orbit satellite and ll 40-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata to specify the low-Earth-Orbit satellite system. Kawabata teaches a satellite and it would have been obvious to specify it is low-Earth-Orbit as in Bristow who teaches low orbit satellites as this is a simple substitution of parts to replace the satellite of Kawabata with low-Earth as in Bristow for communication over ranges 2480-2500 MHz for example and would not have altered the intended outcome of the invention of Kawabata.

Regarding claim 2, Kawabata-Bristow teaches:
The communication terminal as set forth in claim 1.
Kawabata teaches determining a quality of a received signal to determine a status but does not teach determining an intensity however Bristow teaches wherein the communication status obtaining section obtains, as the communication status information, intensity of a radio wave which the communication terminal receives from the satellite [column 3 ll 59-67, the transceiver measures a “quality” on a channel from the satellite which involves determining a signal strength which is considered intensity of waves received, strength being the intensity measure].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata to specify the quality being below a value corresponds to an intensity or signal strength as the quality metric. Kawabata teaches measuring quality below a value, the quality based on error rate, but it would have been obvious to modify Kawabata to further base the quality on intensity as in Bristow who teaches quality can be a measure of intensity or signal strength for use in determining channel interference and addressing address channel degradation column 3 ll 59-column 4 ll 1-13.

Regarding claim 6, Kawabata teaches:
A method for controlling a communication terminal [Figure 1 mobile station 1] which is present on the earth [mobile station is located indoors or near to large structure meaning on Earth, page 2 ll 15-21] and which has a function of communicating with a satellite included in an orbit satellite communication system [Figure 1 shows terminal 1 communicating with satellite 4 in a communication system page 8 ll 9-23], the method comprising: 
a communication status obtaining step of obtaining [Figure 1 see controller 14  and receiving quality detector 13 ], from the satellite, communication status information indicative of a status of communication between the communication terminal and the satellite[page 9-10, receive a signal from satellite and obtains status information indicative of status being error rate from the signal thus status information obtained from satellite]; 
a determining step of determining whether or not an index satisfies a given condition, the index being calculated based on at least one of the communication status information, a status of decoding of a signal received from the satellite, and a status of readiness of voice communication based on the signal received from the satellite [page 9-10, based on status information being channel error information and status of decoding the signal from the satellite, determine quality being the index, and determine if quality satisfies a conditions, see Figure 2, A0, comparing to defined value, and further again in A4 page 10-11], while a voice is being transmitted to the satellite [see Figure 2, quality is being measured while data / call being attempted page 10, ll 3-page 11, ll 1-12 in step A5, and see also A0-A1, quality is measured and set to automatic calling mode where voice data is stored and sent when quality high enough as in abstract and page 9-10, thus considered t mean voice is being transmitted at least at a time when the determination section is determining]; 
and a notifying step of, in a case where it is determined that the index satisfies the given condition, controlling a notification to be sent to a user of the communication terminal, the notification indicating that the index satisfies the given condition [page 9-10 “if the quality of receiving is lower than the defined value, it is displayed on the display 16 that communication is disabled and when a user of the mobile station 1 operates an operation” as part of the quality detection step A0, further, further see step A4 page 10-11, quality measure step A0 is repeated for satellite signal, and failure indication can be displayed if send data fails].
Kawabata teaches satellite but not expressly low orbit however Bristow teaches  low-earth-orbit satellite communication system [Figure 1 teaches device 2, column 2 ll 6-15 communication with low earth orbit satellite and ll 40-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata to specify the low-Earth-Orbit satellite system. Kawabata teaches a satellite and it would have been obvious to specify it is low-Earth-Orbit as in Bristow who teaches low orbit satellites as this is a simple substitution of parts to replace the satellite of Kawabata with low-Earth as in Bristow for communication over ranges 2480-2500 MHz for example and would not have altered the intended outcome of the invention of Kawabata.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (GB 2348339 A) in view of Bristow et al. (“Bristow”) (US 6922551 B1) and Reis et al. (“Reis”) (US 20180316401 A1).

Regarding claim 3, Kawabata-Bristow teaches:
The communication terminal as set forth in claim 1.
Kawabata teaches determining channel quality but does not teach determining position and direction of a satellite, however Reis teaches further comprising: 
a satellite location obtaining section which obtains, from the satellite, satellite location information indicative of a location of the satellite which the communication terminal is acquiring [device 1610 Figure 16D, ¶0056, and see ¶0124, 1610 is the device, and determines “calculated location of the intended satellite in space” and ¶0060 satellite location information based on signals from satellite]; 
a terminal location obtaining section which obtains terminal location information indicative of a location of the communication terminal [¶0124 use GPS data of terminal position to determine terminal position]; 
and a calculating section which calculates, from the satellite location information and the terminal location information, a direction of the satellite with respect to the communication terminal [¶0124, Figure 16A-E, show where satellite is positioned relative to user terminal on screen as device calculates “an actual direction towards the intended satellite” considered the direction, and also updates the position of the satellite]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata to include a satellite location and calculating section as in Reis. Kawabata teaches determining a channel with a satellite and it would have been obvious to include the location modules as claimed as in Reis ¶0032 to “enable an improved, inexpensive and highly portable solution for pointing the antenna at the communication satellite, among other improvements and advantages.”

Regarding Claim 4, Kawabata-Bristow-Reis teaches The communication terminal as set forth in claim 3.
Kawabata teaches a terminal device but a display of a satellite direction however Reis teaches further comprising a display device which displays the direction that the calculating section has calculated [Figure 16D shows direction on display 1623 “that represents a direction to the intended satellite” as in ¶0124 and updates direction of satellite, see also ¶0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata to include a satellite location and calculating section with a display as in Reis. Kawabata teaches determining a channel with a satellite and it would have been obvious to include the location modules as claimed as in Reis ¶0032 to “enable an improved, inexpensive and highly portable solution for pointing the antenna at the communication satellite, among other improvements and advantages” and to display the direction in order to allow the “user to point the communication device in multiple directions around an anticipated direction of the communication satellite or the desired direction” as in ¶0038.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (GB 2348339 A) in view of Bristow et al. (“Bristow”) (US 6922551 B1) and Reis et al. (“Reis”) (US 20180316401 A1) and Tillet et al. (“Tillet”) (US 20160234658 A1).

Regarding claim 5, Kawabata-Bristow-Reis teaches:
The communication terminal as set forth in claim 3, further comprising a switch which is for transmission of the voice to the satellite [Kawabata teaches Figure 2, quality is being measured while data / call being transmitted page 10, ll 3-page 11, ll 1-12, being voice inputted into the device and operation keys for setting calling considered switch that is for transmission of voice to satellite page 8 ll 9-23], connecting to the satellite in a case where the switch is operated [Kawabata Figure 2, satellite connected to when voice is to be sent].
Kawabata teaches transmitting voice but does not teach based on PTT being operated however Tillet teaches a PTT switch which is for transmission of the voice to the satellite and connecting to a satellite in a case where the PTT switch is operated [¶0016-17, a PTT talk group, and connecting to a satellite when PTT operated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata to include transmitting the voice via PTT switch which then connects to the satellite for sending the voice. It would have been obvious to modify Kawabata to include a PTT switch as in Tillet who teaches voice communication to a satellite is performed when a PTT is enabled to enable a user of a handset to access talkgroups and speak to an entire talkgroup by pushing a button ¶0002.  
Kawabata in view of Tillet teaches sending voice which can be via a PTT switch but does not teach using the location obtaining section however Reis teaches the satellite location obtaining section obtaining the satellite location information in a case where the device is operated to communicate [¶0038-39 “By continually and adaptively adjusting and or/refining the pointing direction of the antenna, communication signals are exchanged between the communication device and the communication satellite with sufficient signal strength” i.e. when communication being operated, satellite location obtained to communicate signals with best signal strength].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawabata to include a satellite location and calculating section as in Reis. Kawabata teaches determining a channel with a satellite and Tillet teaches the communication is performed by using PTT, thus it would have been obvious to modify Kawabata and Tillet when the voice is being transmitted by e.g. PTT and it would have been obvious to include connecting by performing the location of the satellite determination as in Reis ¶0032 to “enable an improved, inexpensive and highly portable solution for pointing the antenna at the communication satellite, among other improvements and advantages” wherein communication includes voice ¶0002.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. US 20190190591 A1 – Figure 6, ¶0030-31 shows a satellite connection and displaying based on status of channel to satellite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/             Primary Examiner, Art Unit 2478